Name: Commission Regulation (EEC) No 294/89 of 3 February 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 33/34 Official Journal of the European Communities 4. 2. 89 COMMISSION REGULATION (EEC) No 294/89 of 3 February 1989 fixing the amount of the subsidy on oil seeds HAS ADOPTED THIS REGULATION Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( ®) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza and rape will be confirmed or replaced as from 6 February 1989 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 275/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed ^5), as last amended by Regulation (EEC) No 221 6/88 and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 250/89 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 250/89 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, Article 2 This Regulation shall enter into force on 6 February 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 17 £ 30. 9. 1966, p. 3025/66. O OJ No L 197, 26. 7. 1988, p. 1 . O OJ No L 164, 24. 6. 1985, p. 11 . (&lt;) OJ No L 32, 3. 2. 1989, p. 8. (*) OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 197, 26. 7. 1988, p. 10. n O I No L 30. 1 . 2. 1989. o. 33. ( ») OJ No L 266, 28. 9 . 1983, p. 1 . O OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 4. 2. 89 Official Journal of the European Communities No L 33/35 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 k?) * Current 1st period 2nd period 3rd period 4th period 5th period \ 2 3 4 5 6 7 (') 1 . Gross aids (ECU) : \  Spain 0,580 0,580 0,580 0,580 0,580 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 19,811 19,892 20,051 20,290 20,132 17,827 2. Final aids : I (a) Seed harvested and processed in : \ t  Federal Republic of Germany \ \ \ II (DM) 47,17 47,37 47,75 4831 47,94 42,65  Netherlands (Fl) 52,62 52,84 53,26 53,89 53,48 47,54  BLEU (Bfrs/Lfrs) 956,61 960,52 968,20 979,74 972,11 860,81  France (FF) 144,94 145,50 146,67 148,47 147,23 130,29  Denmark (Dkr) 173,41 174,11 175,50 177,61 176,20 156,00  Ireland ( £ Irl) 16,120 16,182 16,312 16,512 16,374 14,491  United Kingdom ( £) 12,697 12,744 12,847 13,000 12,888 11,329  Italy (Lit) 30 867 30 984 31172 31 454 31 182 27 308  Greece (Dr) 2 365,08 2 369,53 2 370,91 2 383,11 2 352,35 2 006,68 (b) Seed harvested in Spain and processed :  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 180,43  in another Member State (Pta) 3 148,78 3 163,46 3 185,11 3 211,25 3 188,39 2 872,66 (c) Seed harvested in Portugal and IIII IIII processed : liIIIIli  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 299,08 4 313,52 4 337,13 4 370,22 4 339,79 3 877,34 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 33/36 Official Journal of the European Communities 4. 2. 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 k?) Current 1st period 2nd period 3rd period 4th period 5th period 2 3 4 5 6 7 0 1 . Gross aids (ECU): l  Spain 3,080 3,080 3,080 3,080 3,080 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 22^11 22^92 22,551 22,790 22,632 22,327 2. Final aids : \ \ (a) Seed harvested and processed in : f \  Federal Republic of Germany (DM) 53,07 53,27 53,65 54,21 53,84 48,55  Netherlands (Fl) 59,24 59,46 59,88 60,51 60,10 54,16  BLEU (Bfrs/Lfts) 1 077,33 1 081,24 1 088,92 1 100,46 1 092,83 981,53  France (FF) 163,90 164,46 165,63 167,43 166,19 149,25  Denmark (Dkr) 195,51 196,21 197,60 199,71 198,30 178,10  Ireland ( £ Irl) 18,230 18,292 18,422 18,622 18,484 16,600  United Kingdom ( £) 14,384 14,432 14,535 14,688 14,576 13,016  Italy (Lit) 34 955 35 071 35 259 35 541 35 269 31 396  Greece (Dr) 2 755,13 2 759,58 2 760,96 2 773,16 2 742,40 2 396,73 (b) Seed harvested in Spain and processed :  in Spain (Pta) 474,98 474,98 474,98 474,98 474,98 565,96  in another Member State (Pta) 3 534,31 3 548,99 3 570,65 3 596,79 3 573,93 3 258,19 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 769,10 4 783,54 4 807,15 4 840,24 4 809,81 4 347,36 (!) Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 4. 2. 89 Official Journal of the European Communities No L 33/37 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 24,507 5,170 0,000 25,052 5,170 0,000 25,596 5,170 0,000 25,642 5,170 0,000 25,642 2. Final aids : \ \ (a) Seed harvested and processed in (') : \ \ l  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 58,27 65,06 1 183,37 180,46 214,90 20,072 15,855 38 518 3 084,77 59,55 66,50 1 209,68 184,65 219,73 20,538 16,229 39 424 3 176,57 60,83 67,94 1 235,95 188,83 224,56 21,003 16,603 40 269 3 250,44 60,94 68,06 1 238,17 189,09 224,94 21,033 16,618 40 216 3 223,35 60,94 68,06 1 238,17 189,09 224,94 21,033 16,618 40 216 3 22335 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 907,30 797,28 3 989,33 797,28 4 067,05 797,28 4 066,01 797,28 4 066,01 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 882,55 6 707,64 0,00 6 988,42 6 810,82 0,00 7 088,46 6 90832 0,00 7 084,61 6 904,56 0,00 7 084,61 6 904,56 3 . Compensatory aids :  in Spain (Pta) 3 855,24 3 939,21 4 018,85 4 018,78 4 018,78 4. Special aid :  in Portugal (Esc) 6 707,64 6 810,82 6 908,32 6 904,56 6 904,56 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when die latter is a , country other than the country of production (value of 1 ECU) I Current 1st period 2nd period 3rd period 4th period 5th period l 2 3 4 5 6 7 DM 2,089540 2,086070 2,082680 2,079530 2,079530 2,069860 Fl 2354950 2350930 2347820 2,344760 2344760 2334410 Bfrs/Lfrs 43,699600 43,693700 43,683699 43,677100 43,677100 43,647700 FF 7,097460 7,103100 7,108400 7,112460 7,112460 7,126400 Dkr 8,096000 8,097430 8,098660 8,099430 8,099430 8,105320 £Irl 0,779786 0,779246 0,779106 0,779514 0,779514 0,779614 £ 0,637068 0,638328 0,639455 0,640543 0,640543 0,644336 Lit 1 524,50 1 529,84 1 534,95 1 539,77 1 539,77 1 553,92 Dr 172^2400 173,81000 174,82500 176,08600 176,08600 180,01200 Esc 170,83200 17134300 171,95000 172,47900 172,47900 174,47300 Pta 129,29800 129,66800 13a, 12100 130,58700 130,58700 132,02300